DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “and the inorganic film is closer to the first side than the second side, closer to the fourth side than the third side, and closer to the third side than the fourth side.” It is unclear how the inorganic film is closer to both the third and fourth sides simultaneously.  Appropriate correction is required.
For the purposes of Examination, claim 4 will be interpreted as “and the inorganic film is closer to the first side than the second side, and closer to the fourth side than the third side


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leesei et al (CN 106887447 A, hereinafter Leesei).
With regards to claim 1, Leesei discloses a semiconductor device (FIG. 6) comprising: 
a panel (panel including layers 210-240) including an inorganic film, (inorganic layer 230 and buffer layer 220) and a first pad (active layer 110) and a second pad (connection line 280) positioned on the inorganic film; 5and 
a line substrate (at least buffer layer 250) including a first connection line (gate terminal connection 19g) electrically connected to the first pad, and a second connection line (source connection section 19s) electrically connected to the second pad, the line substrate positioned on the panel, (See FIG. 3A) 10wherein 
the inorganic film includes a first cut portion (portion of inorganic 230 containing CH4) overlapping the first connection line, a second cut portion (portion of inorganic 230 containing CH5) overlapping the second connection line, and a first extension portion (portion of inorganic 230 between CH4 and CH5) between the first cut portion 15and the second cut portion, and 
the first cut portion, the second cut portion, and the first extension portion extend to a first side of the panel.  (See FIG. 6, where each element extends to a bottom of the panel)

30 With regards to claim 3, Leesei discloses the semiconductor device of claim 1, wherein the first pad and the second pad are arranged in a first direction, (first direction is in the direction parallel to the major plane of the layer 210) the first cut portion is arranged in a second direction (second direction is in the direction perpendicular to the major plane of the layer 210) which crosses the first direction of the 35first pad, 14Attorney Docket No. 15501US01CON the second cut portion is arranged in the second direction of the second pad, and the first cut portion and the second cut portion are arranged in the first direction.  (See FIG. 6, where the layers and cut portions are arranged in the directions provided above)

5 With regards to claim 4, Leesei discloses the semiconductor device of claim 1, wherein the panel includes the first side (side in the direction of major plane of layer 230) and a second side (side in the direction of major plane of layer 230) extending in the first direction, and a third side and a fourth side (left and right sides of the layers 210-230) extending in the second direction which crosses the first direction, 10the line substrate overlaps the first side, and the inorganic film is closer to the first side than the second side, closer to the fourth side than the third side

With regards to claim 7, Leesei discloses the semiconductor device of claim 1, wherein 25the first pad includes a first transparent electrode (transparent anode 185) and a second transparent electrode (transparent cathode 207) arranged on the first transparent electrode.  (See FIG. 6) 

With regards to claim 8, Leesei discloses the semiconductor device of claim 1, wherein the inorganic film includes a first insulating film (buffer layer 220) and 30a second insulating film (inorganic layer 230) layered on the first insulating film. (See FIG. 6) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leesei et al (CN 106887447 A, hereinafter Leesei).
With regards to claim 2, Leesei discloses the semiconductor device of claim 1.
However, while Leesei does not explicitly teach “wherein the panel includes a third pad positioned on the inorganic film, the line substrate includes a third connection line electrically connected to the third pad, the inorganic film includes a third cut portion overlapping the third connection line, and a second extension portion between the second cut portion and the third cut portion, and the third cut portion and the second extension portion extend to the first side of the panel,” it should be noted that this limitation is a duplication of parts, where the court held that “mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” (See at least in re Harza and MPEP 2144.04 VI. B)
Therefore, it would have been obvious for one of ordinary skill in the art to modify the device of Leesei to have an additional pad/cut in order to make more connections in the device.

Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249. The examiner can normally be reached M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812